Memorandum Opinion. Defendant was charged with assaulting a police officer. MCLA 750.479(a); MSA 28.747(1). He was convicted of assault and battery. MCLA 750.81; MSA 28.276.
After the jury retired for deliberation the trial judge informed the jury that it would be possible for them to find the defendant guilty on the lesser offense of assault and battery, and added:
“I am certain that this is an included offense in this charge. I am not trying to tell you what to do at all. This is something I should have told you to start with and had it been called to my attention I would have. Perhaps that will help you. Mr. Jacobs, these instructions I gave were with your attorney’s understanding and he okayed it. I called him on the phone earlier this evening.” (Emphasis supplied.)
An examination of the record and briefs does not substantiate the defendant’s claim that the trial judge coerced the jury by giving the additional charge.
Affirmed.